Citation Nr: 1523547	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, to include urinary incontinence, prior to September 26, 2013.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, to include urinary incontinence, from September 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973, from May 1975 to January 1981, and from August 1981 to September 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  Prior to September 26, 2013, the Veteran's residuals of prostate cancer were not manifested by renal dysfunction, urine leakage requiring the wearing of absorbent materials which must be changed two or more times per day, a daytime voiding interval of less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.

2.  From September 26, 2013, the Veteran's residuals of prostate cancer were not manifested by renal dysfunction, or urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2013, the criteria for a rating higher than 20 percent for residuals of prostate cancer were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  From September 26, 2013, the criteria for a rating higher than 40 percent for residuals of prostate cancer were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §  5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

During the RO hearing, the issue on appeal was explained and the submission of evidence that may have been overlooked was suggested.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. §  3.103(c)(2) and consistent with the duty to assist.    

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, private treatment records, the hearing transcript, and the VA examination report.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2 (2014).  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Residuals of prostate cancer are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. §  4.115b, Diagnostic Code 7528.  There are three compensable forms of voiding dysfunction: urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  

Evaluations of urine leakage range from 20 percent to 60 percent; every rating requires the wearing of absorbent materials or the use of an appliance.  Id.  A 20 percent rating requires the wearing of absorbent materials which must be changed less than twice a day, a 40 percent rating requires the wearing of absorbent materials which must be changed two to four times per day, and a 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

Evaluations of urinary frequency range from 10 percent to 40 percent: a 20 percent rating requires a daytime voiding interval between one and two hours or awakening to void three to four times per night and a 40 percent rating requires a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Id.

Evaluations of obstructive voiding range from noncompensable to 30 percent; to warrant a 30 percent rating, urinary retention must require intermittent or continuous catheterization.  Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. §  5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis

The Veteran was afforded a VA examination in February 2013.  The examiner found that the Veteran's prostate cancer was in remission and treatment was complete.  Based on the Veteran's report of his symptoms, the examiner noted that the appellant suffered from urine leakage requiring absorbent material which must be changed less than two times per day, a daytime voiding interval between one and two hours, awakening to void three to four times per night, and erectile dysfunction.  The Veteran's voiding dysfunction required neither catheterization nor the use of an appliance.  The examiner did not report any renal dysfunction.  Based on this information, in a March 2013 rating decision, the RO assigned a rating of 20 percent due to urine leakage and urinary frequency, and granted entitlement to special monthly compensation for the loss of use of a creative organ, effective December 12, 2012.  

At the September 26, 2013 hearing, the Veteran reported a daytime voiding interval of 45 minutes and awakening to void four to five times per night.  The appellant also testified that, instead of wearing absorbent material, he traveled home from work to change his undergarments three times per day.  The Veteran also stated that, when talking to doctors or anyone else about the residuals of his prostate cancer, he felt too embarrassed to disclose the full severity of his symptoms.  Based on the Veteran's testimony, in a November 2013 rating decision, the RO increased the appellant's disability rating for residuals of prostate cancer to 40 percent due to urinary frequency, effective September 26, 2013.

In October 2013, Dennis L. Ortiz, D.O., reported that the appellant was experiencing nocturia and needed to get up on average five times a night.

The Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his symptoms.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, the disability rating for residuals of the Veteran's prostate cancer is primarily, if not entirely, based on his lay statements.  

The Board notes the Veteran's contention that he downplayed the severity of his symptoms during the February 2013 VA examination due to embarrassment.  When weighing the probative value of evidence, however, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The Board finds that the appellant's contention is not credible.  It is not plausible that subtle distinctions between, for example, awakening to void three to four times per night and four to five times per night would so seriously increase the claimant's embarrassment that it would override his incentive to offer the examiner information that would warrant the highest appropriate disability rating.  The Board assumes that the Veteran was being truthful with the VA examiner when he reported symptoms that merited a 20 percent disability rating.  

In light of the foregoing evidence, the Board finds that the ratings the RO assigned were proper.  Until the September 2013 hearing, there was nothing in the record to warrant a rating in excess of 20 percent for residuals of prostate cancer.  As of the September 2013 hearing, there is nothing in the record to warrant a rating in excess of 40 percent for residuals of prostate cancer.  

The Board considered whether there are any other Diagnostic Codes which could apply to the issue on appeal.  Physical examination has not shown, however, any other residuals of prostate cancer that could merit a higher rating.  As stated above, the Veteran already receives special monthly compensation for the loss of use of a creative organ.  

As a final matter, the Board has considered whether the Veteran's residuals of prostate cancer represent an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.97.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
In sum, the preponderance of the evidence of record indicates that the Veteran's residuals of prostate cancer do not meet the criteria for a rating higher than 20 percent prior to September 26, 2013 or a rating higher than 40 percent from September 26, 2013.  
 
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of disability ratings higher than those already in effect, that doctrine is not applicable. 


ORDER

Prior to September 26, 2013, entitlement to a rating in excess of 20 percent for residuals of prostate cancer is denied.

From September 26, 2013, entitlement to a rating in excess of 40 percent for residuals of prostate cancer is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


